Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 were previously pending. Claims 9-21 were withdrawn. Claims 1-4, 7, 9 and 15 are currently amended.
Applicant’s amendments to the claims and drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 08/06/2020.
A complete action on the merits of claims 1-21 follows below.

EXAMINER’S AMENDMENT
Claims 1-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21, directed to the process of using an allowable product and claims 9-14, directed to the system using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Anthony J. Wilkie on 3/9/2021.
Please amend the following claims:8.       (Currently Amended) The die placement and coupling apparatus of claim 7, wherein the transparent material of the die bonding attachment is aligned with the one or more recesses of the compliant head unit.9.      (Currently Amended) A die placement and coupling system, comprising:                   a pick and place apparatus, including a robotic arm that includes one or more degrees of freedom;                  a die bonding attachment coupled to the pick and place apparatus;                  a compliant head unit adapted to optionally couple with a semiconductor die, the compliant head unit including:                  a layer of compliant material;                  a die attach surface including [[a]] the layer of compliant material coupled to the compliant head unit, wherein the layer of compliant material is adapted to mate with the semiconductor die when the semiconductor die is coupled with the compliant head unit;                  one or more recesses adapted to expose one or more fiducial marks included in the layer of compliant material is adapted to yield in response to an applied force; and                  a vacuum port in communication with the die attach surface of the compliant head unit, wherein the vacuum port is adapted to have a vacuum applied to the vacuum port, and the vacuum temporarily couples the semiconductor die to the die attach surface.13.       (Currently Amended) The die placement and coupling system of claim 9, wherein the layer of compliant material has a range of compliance, whereby the range of compliance allows the die attach surface to conform to the surface of [[the]] a substrate.15.       (Currently Amended) A method for positioning and coupling a die to an electronic device, comprising:                  positioning a compliant head unit proximate a semiconductor die, wherein the compliant head unit includes:                   a layer of compliant material;                  a die attach surface adapted to mate with the semiconductor die when the semiconductor die is coupled with the compliant head unit;                  one or more recesses adapted to expose one or more fiducial marks included in the semiconductor die;                  wherein the layer of compliant material is adapted to yield in response to an applied force;coupling the semiconductor die with [[a]] the die attach surface of the compliant head unit;positioning the compliant head unit and the semiconductor die proximate a substrate;layer of compliant material within a range of compliance.17.       (Currently Amended) The method of claim 16, further comprising referencing a fiducial mark of the one or more fiducial marks included in the substrate to determine a position of the semiconductor die with respect to the cavity defined by the substrate.18.       (Currently Amended) The method of claim 15, further comprising positioning a fiducial mark of the one or more fiducial marks within a recess defined by the compliant head unit, wherein the fiducial mark is included in the semiconductor die.
Allowable Subject Matter
Claims 1-21 are allowed.
Claim 1 is allowed for disclosing the compliant head unit including: one or more recesses adapted to expose one or more fiducial marks included in the semiconductor die. These limitations with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 2-8 are allowed due to dependency on allowed claim 1.
Claim 9 is allowed for disclosing the compliant head unit including: one or more recesses adapted to expose one or more fiducial marks included in the semiconductor die. These limitations with other 
Claims 10-14 are allowed due to dependency on allowed claim 9.
Claim 15 is allowed for disclosing the compliant head unit including: one or more recesses adapted to expose one or more fiducial marks included in the semiconductor die. These limitations with other claimed limitations of claim 15 in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 16-21 are allowed due to dependency on allowed claim 15.
The closest prior art to the claimed invention of claims 1, 9 and 15 are Kira et al. (US Publication No. 2017/0186721), Armington et al. (US Patent No. 5,680,698) and Han et al. (US Publication No. 2016/0317090). But as stated in previous office action these references alone or in combination do not teach the above stated allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application 





/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 12, 2021